Title: To James Madison from Edward Carrington, 2 December 1788
From: Carrington, Edward
To: Madison, James


My dear Freind,
Richmond Decr. 2. 1788
I was this moment favoured with yours of the 23d. Ult. I was so fully possessed of your intended conduct as to the election which is to be made in your district that I have endeavoured to give such a turn to the enquiries of those who have signified a solicitude for your coming to Virginia, as should prepare them for the event of your non appearance, at the same time that there might be no discovery of a pointed disinclination on your part to gratify them. When Mr. Page mentioned the subject to me I placed the matter in this situation with him. Indeed your coming would answer no purpose in forwarding your Election—each County will have several active Characters in your behalf. I now give it as my opinion that you ought not to come. Mr. Randolph is now with me. He will not write by this post, but requests me to inform you, that he fully concurs in this opinion. To guard against every accident, or rather to take every chance for securing your election in the State, he intends to offer you for the district in which Henrico is, including Hanover & Chesterfeild and the Counties below Henrico between Jas. River & York River, should there be a prospect of your being left out in your own. Mr. R—— seems to think that this Election might be effected. Mr. Zack. Johnston has some views of the same sort in his district—this will be against the Act concerning these Elections, which requires residence, but these Gentlemen and many others are of opinion that such a restriction was not within the power of the Legislature, and that it will avail nothing in Congress, where the qualifications of Members are to be judged of. I however have every reason to think your Election will be tolerably safe at home. Several Gentlemen who have been up in those parts tell us the people of both discriptions are much disgusted with all the proceedings of the Anti’s here.
The Bill for reforming the Judiciary is reported to the House—it is in the result of the deliberations of the Committee placed some what different from what I wrote you in a former letter—the High Court of Appeals will consist of five Judges—the High Court of Chancery of one—& the Genl Court of Nine, to be disposed of as I formerly mentioned. Mr. Wythe has agreed to remain in the Court of Chancery. I hope this reform will go down. I am my dr sir with great sincerity your Aff. Freind & Hl st.
Ed. Carrington
